Case 2:20-cv-00526-JPH-DLP Document 5 Filed 10/20/20 Page 1 of 2 PageID #: 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

STEPHEN MORRIS,                                      )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )       No. 2:20-cv-00526-JPH-DLP
                                                     )
FEDERAL BUREAU OF PRISONS,                           )
                                                     )
                               Defendant.            )

         ORDER DIRECTING PLAINTIFF TO FILE AMENDED COMPLAINT

       On October 8, 2020, the plaintiff Stephen Morris wrote a letter to this Court attaching a

denial of tort claim and requesting additional time to file a complaint. The submission was

docketed as a complaint but lacks sufficient factual allegations to proceed as a complaint.

Therefore, the plaintiff shall have through November 16, 2020, to file an amended complaint.

Failure to file an amended complaint by this deadline may result in the dismissal of this action

without further notice.

       The clerk is directed to include a prisoner complaint form with the plaintiff's copy of this

Order. Because an amended complaint completely replaces the currently operative complaint, it

must be a complete statement of the plaintiff's claims, including the factual basis of those claims

and the relief sought by the plaintiff. See Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) ("For

pleading purposes, once an amended complaint is filed, the original complaint drops out of the

picture."). The proposed amended complaint should have the proper case number, 2:20-cv-00526-

JPH-DLP, and the words "Amended Complaint" on the first page.

SO ORDERED.




                                                1
Case 2:20-cv-00526-JPH-DLP Document 5 Filed 10/20/20 Page 2 of 2 PageID #: 8




Date: 10/20/2020




Distribution:

STEPHEN MORRIS
527740
Missouri Eastern Correctional Center
18701 Old Highway 66
Pacific, MO 63069




                                       2
